496 F.2d 531
Charlie Albert YOUNG, Petitioner-Appellant,v.W. J. ESTELLE, Director, Texas Department of Corrections,Respondent-Appellee.
No. 74-1146.
United States Court of Appeals, Fifth Circuit.
June 26, 1974.

Appeal from the United States District Court for the Northern District of Texas; William M. Taylor, Jr., Chief Judge.
James H. Randals, Staff Counsel for Inmates, Tex.  Dept. of Corrections, Huntsville, Tex., for petitioner-appellant.
Max P. Flusche, Jr., Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before BROWN, Chief Judge, and RIVES and DYER, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs and oral arguments in this appeal, we conclude that the record developed in the state post-conviction proceedings was insufficient to support the denial of federal habeas corpus relief without a hearing.  Therefore the judgment of the district court is vacated and the cause remanded with directions to hold an evidentiary hearing.


2
Vacated and remanded with directions.